DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 6-8, 19-20
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 112(b) rejection to claim(s) 19-20 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 11/21/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri (US Pub. 2016/0283427) in view of Clish (US Pub. 2015/0046710) and further in view of Miyake (US Pub. 2009/0276508).
With respect to Claim 1, Chaudhuri teaches a method for assigning addresses to a plurality of modules in a fault tolerant industrial control system, the method comprising the steps of: (fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. Para. 26; industrial control system.)
authenticating a connection on at least one backplane (Authentication will be taught later. Fig. 3, para. 31; backplane is established for communication between modules.)
on a first base and at least one backplane switch on at least one additional base; (Figs. 5-6, paras. 47-48; adapter base and multiple I/O bases. See also Clish, para. 18; modules are enabled to operate in parallel or takeover for one another in the case of a failure event.)
assigning a master base address to the first base when the at least one backplane switch on the first base detects a signal indicating the first base is a master base; (paras. 34-36; bank master powers up and determines it is a master due to configuration parameters. See also paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. For example, a device that has no MAC address from a received neighbor detect message knows it is the first device, see para. 40.)
receiving a base address request at the at least one backplane switch on the first base from the at least one backplane switch on the at least one additional base; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
transmitting a base address and a slot start address from the at least one backplane switch on the first base to the at least one backplane switch on the at least one additional base responsive to receiving the base address request when the master base address has been assigned to the first base; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)
receiving a first slot address request with at least one master module on the master base from a first module on the at least one additional base; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy. See also Miyake, paras. 8-10, 50; request for an address is responded to by providing an unused address for the device to use.)
transmitting a first slot address response with a first slot address from the at least one master module to the first module on the at least one additional base; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. See also Miyake, paras. 8-10, 50; request for an address is responded to by providing an unused address for the device to use.)
But Chaudhari does not explicitly teach authenticating a connection.
Clish, however, does teach authenticating a connection (paras. 23-25; authentication between modules)
between at least one backplane switch (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of Chaudhari with the authentication in order to prevent events that degrade system security. (Clish, para. 5)
But modified Chaudhuri does not explicitly teach receiving a second slot address request with at least one master module on the master base from the first module on the at least one additional base.
Miyake, however, does teach receiving a second slot address request with at least one master module on the master base from the first module on the at least one additional base; (Examiner asserts that Chaudhuri/Clish renders this obvious on its own, because duplication of parts is not a patentable act. Regardless, Examiner cites Miyake, paras. 8-10, 50; request for an address is responded to by providing an unused address for the device to use. The address is leased for a time so the system would return the same address. Further, in the context of the system the device has the same base/slot so the address would be the same even if there is no lease used. See also Chaudhuri, paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
transmitting a second slot address response with a first slot address from the at least one master module to the first module on the at least one additional base; (Examiner asserts that Chaudhuri/Clish renders this obvious on its own, because duplication of parts is not a patentable act. Regardless, Examiner cites Miyake, paras. 8-10, 50; request for an address is responded to by providing an unused address for the device to use. The address is leased for a time so the system would return the same address. Further, in the context of the system the device has the same base/slot so the address would be the same even if there is no lease used. See also Chaudhuri, paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of modified Chaudhari with the response to a second request from the same module in order to allow a module that has failed to recover its assigned address.

With respect to Claim 2, modified Chaudhari teaches the method of claim 1, and Chaudhari also teaches wherein: the at least one backplane includes a first backplane and a second backplane, (Duplication of parts is not a patentable act. Further, see Fig. 6, para. 59; dual bases resulting in dual backplanes)
the first base includes a first backplane switch and a second backplane switch, (The obviousness of switches was previously taught. Fig. 6, para. 59-60; Data outputs 66a/66b.)
the at least one additional base includes a first backplane switch and a second backplane switch, (The obviousness of switches was previously taught. Fig. 6, para. 59-60; Data outputs 92a/92b.)
the first backplane is operatively connected between the first backplane switch on the first base and the first backplane switch on the at least one additional base, (Fig. 6; Data 1 runs from 66a to 86a)
the second backplane is operatively connected between the second backplane switch on the first base and the second backplane switch on the at least one additional base, (Fig. 6; Data 2 runs from 66b to 86b)
and Clish also teaches the step of authenticating the connection on the at least one backplane between the at least one backplane switch on the first base and the at least one backplane switch on the at least one additional base further includes the steps of: authenticating a first connection on the first backplane between the first backplane switch on the first base and the first backplane switch on the at least one additional base, and authenticating a second connection on the second backplane between the second backplane switch on the first base and the second backplane switch on the at least one additional base. (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. paras. 23-25; authentication between modules)
The same motivation to combine as the independent claim applies here.

With respect to Claim 5, modified Chaudhari teaches the method of claim 2, and Chaudhari also teaches wherein the step of receiving the base address request at the at least one backplane switch on the first base from the at least one backplane switch on the at least one additional base further comprises the steps of: receiving a first base address request at the first backplane switch on the first base from the first backplane switch on the at least one additional base, (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
and receiving a second base address request at the second backplane switch on the first base from the second backplane switch on the at least one additional base; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
and wherein the step of transmitting the base address and the slot start address from the at least one backplane switch on the first base to the at least one backplane switch on the at least one additional base further comprises the steps of: transmitting the base address and the slot start address from the first backplane switch on the first base to the first backplane switch on the at least one additional base in a first base address response, (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)
and transmitting the base address and the slot start address from the second backplane switch on the first base to the second backplane switch on the at least one additional base in a second base address response. (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)

With respect to Claim 6, modified Chaudhari teaches the method of claim 2, and Chaudhari also teaches wherein: the at least one master module on the master base includes a first master module and a second master module; (Para. 59; modules may have dual bases for redundancy.)
the step of receiving the first slot address request from the first on the at least one additional base with the at least one master module on the master base further includes the steps of: receiving the first slot address request from the first module on the at least one additional base with the first master module on the master base via the first backplane, (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy. Fig. 6, para. 59; dual bases resulting in dual backplanes)
and receiving the first slot address request from the first module on the at least one additional base with the second master module on the master base via the first backplane; (Duplication of parts is not a patentable act. paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy. Fig. 6, para. 59; dual bases resulting in dual backplanes)
and the step of transmitting the first slot address response to the first module on the at least one additional base from the at least one master module further includes the steps of: transmitting the first slot address response to the first module on the at least one additional base from the first master module via the first backplane, (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Fig. 6, para. 59; dual bases resulting in dual backplanes)
and transmitting the first slot address response to the first module on the at least one additional base from the second master module via the first backplane. (Duplication of parts is not a patentable act. para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Fig. 6, para. 59; dual bases resulting in dual backplanes)

With respect to Claim 7, modified Chaudhari teaches the method of claim 6, and Chaudhari also teaches wherein: the step of receiving the second slot address request from the first module on the at least one additional base with the at least one master module on the master base further includes the steps of: receiving the second slot address request from the first module on the at least one additional base with the first master module on the master base via the second backplane, and (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy. Fig. 6, para. 59; dual bases resulting in dual backplanes)
Receiving the second slot address request from the first module on the at least one additional base with the second master module on the master base via the second backplane; and (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy. Fig. 6, para. 59; dual bases resulting in dual backplanes)
The step of transmitting the second slot address response to the first module on the at least one additional base from the at least one master module further includes the steps of: transmitting the second slot address response to the first module on the at least one additional base from the first master module via the second backplane, and (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Fig. 6, para. 59; dual bases resulting in dual backplanes)
Transmitting the second slot address response to the first module on the at least one additional base from the second master module via the second backplane. (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Fig. 6, para. 59; dual bases resulting in dual backplanes)

With respect to Claim 8, modified Chaudhari teaches the method of claim 7, and Clish also teaches further comprising the step of assigning the slot address to the first module when the first slot address received from the first and second slot address responses from the first and second master modules match. (para. 25; payload matching to confirm authenticity. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to ensure that all the addresses match in order to perform failover redundancy, see Chaudhari, paras. 5, 59-61.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 9, modified Chaudhari teaches the method of claim 1, and Chaudhari also teaches wherein the fault tolerant industrial control system includes one first base and a plurality of additional bases, (Figs. 5-6, para. 47, 59)
And Clish also teaches the method further comprises the steps of: authenticating a connection on at least one backplane between the at least one backplane switch on one of the plurality of additional bases and the at least one backplane switch on another of the plurality of additional bases located one hop apart, (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. paras. 23-25; authentication between modules. See also Chaudhari, Fig. 5, para. 44, 49; adapter base receives data from right-most I/O base through loop back.)
wherein authentication of each of the connections occurs in parallel. (para. 18; all modules are enabled to operate in parallel.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 19, Chaudhuri teaches a method for assigning addresses to a plurality of modules in a fault tolerant industrial control system, the method comprising the steps of: (fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. Para. 26; industrial control system.)
authenticating a connection on at least one backplane (Authentication will be taught later. Fig. 3, para. 31; backplane is established for communication between modules.)
between a first base and at least one additional base; (Figs. 5-6, paras. 47-48; adapter base and multiple I/O bases. See also Clish, para. 18; modules are enabled to operate in parallel or takeover for one another in the case of a failure event.)
assigning a master base address to the first base when the at least one backplane switch on the first base detects a signal indicating the first base is a master base; (paras. 34-36; bank master powers up and determines it is a master due to configuration parameters. See also paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. For example, a device that has no MAC address from a received neighbor detect message knows it is the first device, see para. 40.)
receiving a base address request at the at least one backplane switch on the first base from at least one backplane switch on the at least one additional base; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
transmitting a base address and a slot start address from the at least one backplane switch on the first base to the at least one backplane switch on the at least one additional base responsive to receiving the base address request when the master base address has been assigned to the first base; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)
receiving a first slot address request from a first module on the at least one additional base with at least one master module on the master base; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy. See also Miyake, paras. 8-10, 50; request for an address is responded to by providing an unused address for the device to use.)
and transmitting a first slot address response to the first module on the at least one additional base from the at least one master module responsive to receiving the first slot address request; and (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. See also Miyake, paras. 8-10, 50; request for an address is responded to by providing an unused address for the device to use.)
But Chaudhari does not explicitly teach authenticating a connection.
Clish, however, does teach authenticating a connection (paras. 23-25; authentication between modules)
When the at least one backplane switch (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of Chaudhari with the authentication in order to prevent events that degrade system security. (Clish, para. 5)
But modified Chaudhuri does not explicitly teach receiving a second slot address request with at least one master module on the master base from the first module on the at least one additional base.
Miyake, however, does teach receiving a second slot address request from the first module on the at least one additional base with the at least one master module on the master base; (Examiner asserts that Chaudhuri/Clish renders this obvious on its own, because duplication of parts is not a patentable act. Regardless, Examiner cites Miyake, paras. 8-10, 50; request for an address is responded to by providing an unused address for the device to use. The address is leased for a time so the system would return the same address. Further, in the context of the system the device has the same base/slot so the address would be the same even if there is no lease used. See also Chaudhuri, paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
transmitting a second slot address response to the first module on the at least one additional base from the at least one master module responsive to receiving the second slot address request; (Examiner asserts that Chaudhuri/Clish renders this obvious on its own, because duplication of parts is not a patentable act. Regardless, Examiner cites Miyake, paras. 8-10, 50; request for an address is responded to by providing an unused address for the device to use. The address is leased for a time so the system would return the same address. Further, in the context of the system the device has the same base/slot so the address would be the same even if there is no lease used. See also Chaudhuri, paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of modified Chaudhari with the response to a second request from the same module in order to allow a module that has failed to recover its assigned address.

With respect to Claim 20, modified Chaudhari teaches the method of claim 19, and Clish also teaches wherein the step of authenticating the connection on the at least one backplane between the first base and the at least one additional base further comprises the steps of: authenticating a connection (paras. 23-25; authentication between modules)
and the at least one backplane switch present on the first base; (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
and authenticating a connection (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. paras. 23-25; authentication between modules)
and the at least one backplane switch present on the at least one additional base. (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
The same motivation to combine as the independent claim applies here.
and Chaudhuri teaches between the at least one master module (fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b).)
between the first module (fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b).)


Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chaudhuri (US Pub. 2016/0283427) in view of Clish (US Pub. 2015/0046710), in view of Miyake (US Pub. 2009/0276508) and further in view of Bush (EP 3518133 A1).
With respect to Claim 3, modified Chaudhari teaches the method of claim 2, and Clish also teaches wherein the step of authenticating the first connection on the first backplane between the first backplane switch on the first base and the first backplane switch on the at least one additional base further comprises the steps of: generating a first random number in the first backplane switch on the first base, (para. 24; NonceA generated with a random number generator)
transmitting the first random number and a first vendor certificate from the first backplane switch on the first base to the first backplane switch on the at least one additional base, (A vendor certificate in particular will be taught later. paras. 24-25; NonceA combined with authentication key certificate to form datagram. Datagram is transmitted to other device and validated.)
generating a second random number in the first backplane switch on the at least one additional base, and transmitting the second random number and a second vendor certificate from the first backplane switch on the at least one additional base to the first backplane switch on the first base; (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. para. 24; NonceA generated with a random number generator. paras. 24-25; NonceA combined with authentication key certificate to form datagram. Datagram is transmitted to other device and validated.)
and wherein the step of authenticating the second connection on the second backplane between the second backplane switch on the first base and the second backplane switch on the at least one additional base further comprises the steps of: generating a third random number in the second backplane switch on the first base, transmitting the third random number and a third vendor certificate from the second backplane switch on the first base to the second backplane switch on the at least one additional base, (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. para. 24; NonceA generated with a random number generator. paras. 24-25; NonceA combined with authentication key certificate to form datagram. Datagram is transmitted to other device and validated.)
generating a fourth random number in the second backplane switch on the at least one additional base, and transmitting the fourth random number and a fourth vendor certificate from the second backplane switch on the at least one additional base to the second backplane switch on the first base. (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. para. 24; NonceA generated with a random number generator. paras. 24-25; NonceA combined with authentication key certificate to form datagram. Datagram is transmitted to other device and validated.)
The same motivation to combine as the independent claim applies here.
But modified Chaudhari does not explicitly teach a vendor certificate.
Bush, however, does teach a first vendor certificate (para. 28; digital vendor certificate)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of modified Chaudhari with the vendor certificate to confirm the modules are manufactured by an authorized equipment vendor. (Bush, para. 28)

With respect to Claim 4, modified Chaudhari teaches the method of claim 3, and Clish also teaches wherein the step of authenticating the first connection on the first backplane between the first backplane switch on the first base and the first backplane switch on the at least one additional base further comprises the steps of: signing the second random number in the first backplane switch on the first base, (paras. 25-26; signing in response)
transmitting the signed second random number from the first backplane switch on the first base to the first backplane switch on the at least one additional base, (paras. 26-27; response is validated)
signing the first random number in the first backplane switch on the at least one additional base, (Duplication of parts is not a patentable act. Regardless, the same benefit arises from performing the authentication for additional communication channels as the first. paras. 25-26; signing in response. paras. 26-27; response is validated)
and transmitting the signed first random number from the first backplane switch on the at least one additional base to the first backplane switch on the first base; (Duplication of parts is not a patentable act. Regardless, the same benefit arises from performing the authentication for additional communication channels as the first. paras. 25-26; signing in response. paras. 26-27; response is validated)
and wherein the step of authenticating the second connection on the second backplane between the second backplane switch on the first base and the second backplane switch on the at least one additional base further comprises the steps of: signing the fourth random number in the second backplane switch on the first base, transmitting the signed fourth random number from the second backplane switch on the first base to the second backplane switch on the at least one additional base, (Duplication of parts is not a patentable act. Regardless, the same benefit arises from performing the authentication for additional communication channels as the first. paras. 25-26; signing in response. paras. 26-27; response is validated)
signing the third random number in the second backplane switch on the at least one additional base, and transmitting the signed third random number from the second backplane switch on the at least one additional base to the second backplane switch on the first base. (Duplication of parts is not a patentable act. Regardless, the same benefit arises from performing the authentication for additional communication channels as the first. paras. 25-26; signing in response. paras. 26-27; response is validated)
The same motivation to combine as the independent claim applies here.


Claims 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri (US Pub. 2016/0283427) in view of Clish (US Pub. 2015/0046710).
With respect to Claim 10, Chaudhuri teaches an industrial control system configured to assign addresses to a plurality of slots, the industrial control system comprising: a master base including a first backplane and a second backplane; (fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. Para. 26; industrial control system.)
and configured to communicate on the first backplane; (Fig. 3, para. 31; backplane is established for communication between modules. Para. 59; modules may have dual bases for redundancy.)
and configured to communicate on the second backplane; (Fig. 3, para. 31; backplane is established for communication between modules. Para. 59; modules may have dual bases for redundancy.)
a first master module mounted in a first slot on the master base, the first master module in communication with the first master backplane switch and with the second master backplane switch; (Figs. 5-6, paras. 47-48; adapter base and multiple I/O bases. Para. 59; modules may have dual bases for redundancy. See also Clish, para. 18; modules are enabled to operate in parallel or takeover for one another in the case of a failure event.)
a second master module mounted in a second slot on the master base, the second master module in communication with the first master backplane switch and with the second master backplane switch; (Figs. 5-6, paras. 47-48; adapter base and multiple I/O bases. Para. 59; modules may have dual bases for redundancy. See also Clish, para. 18; modules are enabled to operate in parallel or takeover for one another in the case of a failure event.)
at least one additional base including a first backplane and a second backplane, ((Figs. 5-6, paras. 47-48; adapter base and multiple I/O bases. Para. 59; modules may have dual bases for redundancy.)
wherein the first backplane in the at least one additional base is configured to communicate with the first backplane in the master base and the second backplane in the at least one additional base is configured to communicate with the second backplane in the master base; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy. See also Fig. 6.)
and a plurality of additional modules, each of the plurality of additional modules is mounted in a slot on one of the at least one additional bases, (fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b).)
wherein: each of the plurality of additional modules is in communication with the additional first backplane switch and the additional second backplane switch on the corresponding additional base, (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy. See also Fig. 6.)
the first master backplane switch and the at least one additional first backplane switch connected one hop apart (Fig. 5, para. 44, 49; adapter base receives data from right-most I/O base through loop back.)
the second master backplane switch and the at least one additional second backplane switch connected one hop apart (Fig. 5, para. 44, 49; adapter base receives data from right-most I/O base through loop back.)
the first master backplane switch transmits a base address and a slot start address to the at least one additional first backplane switch connected one hop apart, (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)
and the second master backplane switch transmits the base address and the slot start address to the at least one additional second backplane switch connected one hop apart. (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)
But Chaudhari does not explicitly teach authenticating a connection.
Clish, however, does teach a first master backplane switch mounted to the master base; a second master backplane switch mounted to the master base (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
at least one additional first backplane switch, each of the at least one additional first backplane switches is mounted to one of the at least one additional bases and is configured to communicate on the first backplane of the corresponding additional base; (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
at least one additional second backplane switch, each of the at least one additional second backplane switches is mounted to one of the at least one additional bases and is configured to communicate on the second backplane of the corresponding additional base; (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
are configured to authenticate a connection between the first master backplane switch and the at least one additional first backplane switch, (paras. 23-25; authentication between modules)
are configured to authenticate a connection between the second master backplane switch and the at least one additional second backplane switch, (paras. 23-25; authentication between modules)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the system of Chaudhari with the authentication in order to prevent events that degrade system security. (Clish, para. 5)

With respect to Claim 13, modified Chaudhari teaches the industrial control system of claim 10, and Chaudhari also teaches wherein: the first master backplane switch is configured to receive a first base address request from the at least one additional first backplane switch connected one hop apart; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Fig. 5, para. 44, 49; adapter base receives data from right-most I/O base through loop back.)
the first master backplane switch is configured to transmit the base address and the slot start address to the at least one additional first backplane switch connected one hop apart in a first base address response; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
the second master backplane switch is configured to receive a second base address request from the at least one additional second backplane switch connected one hop apart; (Duplication of parts is not a patentable act. paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Fig. 5, para. 44, 49; adapter base receives data from right-most I/O base through loop back.)
and the second master backplane switch is configured to transmit the base address and the slot start address to the at least one additional second backplane switch connected one hop apart in a second base address response. (Duplication of parts is not a patentable act. para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)

With respect to Claim 14, modified Chaudhari teaches the industrial control system of claim 10, and Chaudhari also teaches wherein: the first master module is configured to transmit a first slot address request to the first master backplane switch; (paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor.)
the first master module is configured to transmit a second slot address request to the second master backplane switch; (paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. See also para. 60; data sent on both backplanes.)
the second master module is configured to transmit a third slot address request to the first master backplane switch; (paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. See also para. 60; data sent on both backplanes.)
the second master module is configured to transmit a fourth slot address request to the second master backplane switch; (paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor.)
the first master backplane switch detects a signal defining the master base as the master base; the first master backplane switch transmits a first master slot address to the first master module in response to the first slot address request; (paras. 34-36; bank master powers up and determines it is a master due to configuration parameters. See also paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. For example, a device that has no MAC address from a received neighbor detect message knows it is the first device, see para. 40.)
the first master backplane switch transmits a second master slot address to the second master module in response to the third slot address request; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)
the second master backplane switch detects the signal defining the master base as the master base; (paras. 34-36; bank master powers up and determines it is a master due to configuration parameters. See also paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. For example, a device that has no MAC address from a received neighbor detect message knows it is the first device, see para. 40.)
the second master backplane switch transmits the first master slot address to the first master module in response to the second slot address request; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
and the second master backplane switch transmits the second master slot address to the second master module in response to the fourth slot address request. (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)

With respect to Claim 15, modified Chaudhari teaches the industrial control system of claim 10, and Chaudhari also teaches wherein: the first master module receives a first slot address request from each of the plurality of additional modules via the first backplane; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
the first master module transmits a first slot address response to the additional module from which the first slot address request was received via the first backplane; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
the first master module receives a second slot address request from each of the plurality of additional modules via the second backplane; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
the first master module transmits a second slot address response to the additional module from which the second slot address request was received via the second backplane; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
the second master module receives the first slot address request from each of the plurality of additional modules via the first backplane; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
the second master module transmits a third slot address response to the additional module from which the third slot address request was received via the first backplane; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
the second master module receives the second slot address request from each of the plurality of additional modules via the second backplane; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
and the second master module transmits a fourth slot address response to the additional module from which the fourth slot address request was received via the second backplane. (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)

With respect to Claim 16, modified Chaudhari teaches the industrial control system of claim 15, and Clish also teaches wherein the additional module is further configured to assign itself the slot address when the slot address received from the first slot address response, the second slot address response, the third slot address response, and the fourth slot address response match. (para. 25; payload matching to confirm authenticity. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to ensure that all the addresses match in order to perform failover redundancy, see Chaudhari, paras. 5, 59-61.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 17, modified Chaudhari teaches the industrial control system of claim 10, and Chaudhuri also teaches further comprising: a plurality of additional bases, each additional base including the first backplane and the second backplane; (Figs. 5-6, para. 47, 59)
And Clish also teaches a plurality of additional first backplane switches, wherein each of the additional first backplane switches is mounted to one of the plurality of additional bases and is configured to communicate on the first backplane of the corresponding additional base; and a plurality of additional second backplane switches, wherein each of the additional second backplane switches is mounted to one of the plurality of additional bases and is configured to communicate on the second backplane of the corresponding additional base. (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 18, modified Chaudhari teaches the industrial control system of claim 17, and Clish also teaches wherein: each of the plurality of additional first backplane switches is configured to authenticate a connection between another of the additional first backplane switches connected one hop apart; each of the plurality of additional second backplane switches is configured to authenticate a connection between another of the additional second backplane switches connected one hop apart, wherein authentication of each connection occurs in parallel. (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. paras. 23-25; authentication between modules. See also Chaudhari, Fig. 5, para. 44, 49; adapter base receives data from right-most I/O base through loop back.)
wherein authentication of each of the connections occurs in parallel. (para. 18; all modules are enabled to operate in parallel.)
The same motivation to combine as the independent claim applies here.

Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chaudhuri (US Pub. 2016/0283427) in view of Clish (US Pub. 2015/0046710), and further in view of Bush (EP 3518133 A1).
With respect to Claims 11-12, they are substantially similar to Claims 3-4, respectively, and are rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant argues at Remarks, pgs. 15-16 that Chaudhuri in view of Clish does not teach “at least one backplane switch on a first base and at least one backplane switch on at least one additional base.” Applicant argues that Clish, para. 39 that Clish makes no disclosure of a switch included on a base for a module in a control system.
The combination teaches the claimed limitation. Applicant does not dispute that Chaudhuri teaches multiple bases (see Non-Final, pg. 4) or communication modules can have dual bases that output data on two planes at once, and that routing is performed with cabling. (Non-Final, pg. 6) Applicant also does not dispute that Clish, para. 39 discloses I/O and communication control modules, that those modules are connected by backplanes, or that “physical interconnect devices (e.g., switches, connectors or cables such as, but not limited to, those described in [US App] 14/446412) are used to connect [those modules].” The suggestion is simple – communication modules can exist on multiple bases, on multiple backplanes, and need to be interconnected. When being interconnected, they can be connected by cabling or switches. That suggests a switch on each base to route communications from that base in lieu of using cabling to route communications. Applicant’s argument that Clish does not anticipate is not persuasive because the rejection is based on the teachings from the combination of references, not what Clish anticipates. Applicant’s argument that the ‘412 application is assigned to the same assignee or identifies cabling is irrelevant, as the Clish disclosure was that devices could be connected by “switches, connectors or cables, such as [the] 14’446412 [cables].” That teaching does not even limit the cable being used to the ‘412 cable, let alone limit to only cables being used to interconnect. This is a simple example of substituting one known mechanism – cables to route to each base in each backplane – with another that performs the same function – switches. Contrary to Applicant’s assertion that “one generic mention of a switch” cannot support the citation, the generic invention does support it because switches are a common feature of networked systems and the claim feature – on a base for a given backplane – would immediately have been suggested to one of ordinary skill by the context of Chaudhury’s use.
At Remarks, pgs. 17-18, Applicant argues that the “receiving a base address request” and “transmitting a base address response” limitations are not taught when considered together. Applicant acknowledges that Chaudhuri discloses a neighbor detect response. Applicant further acknowledges that in response to the neighbor detect response, Chaudhuri’s bank master provides a slot address to a neighboring module. In other words, Applicant agrees that Chaudhuri receives a message on the first backplane switch and in response to receiving that message, transmits a base address and a slot start address from the backplane switch. Applicant appears to take issue with the fact that Chaudhuri does not call the message a base address request and that it initiates with the master bank.
Chaudhuri either anticipates or renders obvious. The result of the adjacent module transmitting the neighbor detect response is that the bank master provides the address. Examiner asserts that that is a request within the meaning of the claims because the system is set up to provide an address in response to receiving the neighbor detect response. The fact that the reference does not call the neighbor response an address request is irrelevant, the only question is whether the message itself results in the receipt of address information. Applicant essentially not only requires the reference to anticipate the feature, but to actually call the anticipatory element the same thing, which simply is not required for anticipation. Regardless, Chaudhuri clearly renders obvious. Even if a request is not anticipated, the request/response dichotomy is disclosed (through the neighbor detection request and response) and Applicant admits it was a known feature anyway, see Remarks, pg. 17 (“As is understood in the art, communication messages commonly function in pairs, where an initial communication message requests data a subsequent communication responds by providing the requested data.”). The transmission of the address data is also admittedly performed (Remarks, pg. 18; “[Para. 41 of Chaudhuri] does disclose a bank master providing a slot address to a neighboring module.”). Therefore, one of ordinary skill in the art would have recognized that the transmission of the address data could have been done in response to a request for the address data rather than being sent in response to neighbor detection or conversely would have recognized that the neighbor detection response could include an explicit request for the device’s address information.
Far from being “fundamentally different” the reference at most describes the difference Applicant argues about is the conventional selection between push and pull messaging – The best reading of the reference for Applicant (and Examiner asserts this is not the most reasonable reading) is that the Chaudhuri master bank transmits an address without any prompting on its own, and the claimed invention waits to transmit until it is requested to do so. These are conventional manners of communication, the pull messaging is evidenced in the reference, Applicant admits that the pull messaging was known, and its application here is entirely conventional.
Regardless, Examiner will cite Miyake to teach the second request and response from the same device as that departs somewhat from the Chaudhuri teaching of responding to the discovery. Examiner asserts Chaudhuri/Clish still teach, because the claim leaves open the embodiment of redundant masters and redundant modules on bases, and therefore each master module would perform a discovery and therefore have two requests and responses. However, to teach the embodiment where there is only a single master but two requests Examiner will cite Miyake.
Applicant next takes issue with Examiner’s obviousness finding for a base address in addition to the slot address, arguing at Remarks, pgs. 18-19 that it is impermissible hindsight.
Examiner again reiterates that the most reasonable reading of the reference is that Chaudhuri anticipates a base address being assigned because Chaudhuri discloses multiple modules that are enabled to operate for failover, see para. 59, and explicitly states that “Each module in a control system must be assigned a unique address for subsequent communication.” That means that the second module in the same slot requires a different base address. Regardless, considering Clish, para. 18 discloses that the modules may function in parallel, it becomes clear that there must be some manner of distinguishing addresses beyond the slot assignment.
Applicant argues that this is impermissible hindsight, but the teaching from the prior art reference is that each module must have a unique address. Applicant does not argue, because it is not true, that the slot address is sufficient to provide uniqueness in the claimed system. It is not Examiner’s impermissible hindsight but the reference disclosure requiring uniqueness – which is doing nothing other than stating a networking truism for unicast messaging – that motivates the base address assignment.
Applicant argues at Remarks, pgs. 19-20 that Chaudhuri does not disclose “a system in which a module for the industrial control system includes a base with redundant backplanes and redundant backplane switches connected between modules on each base and the redundant backplanes as more specifically recited.”
Ignoring the fact that this does not argue specific claim language, Chaudhuri discloses duplicating feature for redundancy. The fact that Chaudhuri may only anticipate duplicating some of the communication features does not mean duplicating the entire communication line is nonobvious. The primary line is taught in Claim 1, the reference motivates redundancy, and duplication of parts is not a patentable act, see MPEP 2144, consequently the redundant line is obvious. Applicant again limits the analysis to one particular embodiment anticipated in the reference rather than considering what is obvious to one of ordinary skill over the combination of references.
Applicant takes issue with this reasoning at Remarks, pg. 20. Applicant argues that “Simply because Chaudhuri teaches a pair of redundant signal lines, does not mean that this paragraph supports making other system in industrial control modules redundant. Further, even if the components of Chaudhuri are duplicated, such duplication does not arrive at the present invention. Redundancy, by itself, is not a duplication of parts.”
Chaudhuri’s teaching of a pair of redundant signal lines supports making other systems in industrial control modules redundant. It is true that redundancy is not a mere duplication of parts, but this is an obvious change to the system. Chaudhuri evidences that the art employed redundancy in order to ensure continued functioning of a device despite a failure. Applicant does not dispute that. Applicant does not provide evidence, or even argue, that the art was under the impression that the other features of the claimed invention were thought to be infallible. Therefore, the art knew of a risk to components of a device and knew of a technique to mitigate that risk. As the Supreme Court said in KSR “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” The MPEP duly codifies using a known technique to improve devices or obtain similar results as obvious (see MPEP 2143(I)(C) and (D)). Examiner agrees the prior art (which is Assignee’s own work) does not anticipate making everything redundant, but Applicant cannot continually re-patent the redundancy technique it has already disclosed unless its application in a given context is beyond the skill of one of ordinary skill in the art, and even then Applicant would have to particularly enable the redundancy in that context. Beyond that, the redundancy of one element in the system motivates the redundancy being applied to other elements in the system. There is no reason to think it is beyond the skill in the art in this case, and Applicant wisely does not argue so because Applicant’s specification provides no enabling teaching for their redundancy, which means such an argument (if credited) would render the instant claims unenabled.
To be clear, Examiner does not argue that merely mentioning redundancy supports making any element redundant always. It may be that the nature of a system makes redundancy difficult or impossible. But this is not that system: the prior art teaches for redundancy in a feature, and making all the other features redundant is little more than duplicating the parts and utilizing control features to direct failover.
Applicant’s remaining arguments are derivative of the above. The amended claims are taught above. All claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449